Citation Nr: 0603072	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-09 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1943 to January 1946, including service in the 
Rome, Arno, and North Apennines Campaigns.  He was awarded 
the Combat Infantryman Badge in October 1944 while serving 
with the Headquarters Company, 363rd Infantry.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, wherein the RO granted service 
connection for post-traumatic stress disorder (PTSD), and 
assigned an initial 30 disability evaluation, effective July 
19, 2002, the date of receipt of the veteran's claim.  The 
veteran disagreed with the initial 30 percent rating, and 
timely appealed his claim to the Board. 

In June 2003, the veteran testified before the undersigned 
Veterans Law Judge at the RO in Muskogee, Oklahoma.  A copy 
of the hearing transcript has been associated with the claims 
folder. 

In January 2004, the Board remanded the veteran's claim to 
the RO for additional development.  The requested development 
has been completed and the case has returned to the Board for 
appellate review.

The Board additionally notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for an higher evaluation of an 
original award.  





FINDINGS OF FACT

1.  From July 19, 2002, the veteran's PTSD caused no more 
than an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks. 

2.  The veteran has not demonstrated good cause for his 
failure to report for a January 2005 VA psychiatric 
examinations and he has not denied receiving notice of the 
examination or requested that it be rescheduled.


CONCLUSION OF LAW

An initial rating in excess of 30 percent for PTSD from July 
19, 2002 is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R       . §§ 3.655(b), 4.1, 4.3, 
4.7, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The RO provided the notice required by section 5103 of the 
VCAA for the claim of entitlement to an initial rating in 
excess of 30 percent for PTSD.  The Board notes that 
entitlement to an initial rating exceeding 30 percent for 
PTSD from July 19, 2002 is a "downstream" issue, that is, one 
raised by means of a notice of disagreement rather than in an 
application for benefits.

The General Counsel of VA has held that when a claimant 
raises a new, "downstream" issue, or claim, in a notice of 
disagreement, the VCAA does not require VA to provide a new 
notice under section 5103 so long as it addresses the new 
issue in a statement of the case and provided that it gave a 
section 5103 notice in conjunction with the initial claim.  
If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.

VAOPGCPREC 8-03.  The Precedent Opinion thus indicates that a 
separate notice under section 5103 need not be furnished 
concerning a "downstream" issue when VA has otherwise 
notified the claimant of the procedural and substantive 
matters of which the VCAA requires a claimant be informed.  
The Board is bound by precedent opinions of the General 
Counsel of VA.  38 U.S.C.A. § 7104(c) (West 2002).

In an August 2002 letter to the veteran, the RO also 
addressed the service connection claim part of the decision 
of which, the assigned rating, the veteran went on to appeal.  
The August 2002 letter reviewed the provisions of the VCAA 
and in particular, the due process rights of claims under 
that statute, and the respective responsibilities of 
claimants and VA for securing evidence to support a claim.  
The letter noted that a claimant had one year in which to 
present evidence or information in support of a claim.

The statement of the case sent to the veteran in February 
2003 outlined the rating criteria and other law governing 
proof entitlement to a rating for PTSD exceeding 30 percent 
and therefore, described the evidence needed to substantiate 
the claim.  The February 2003 statement of the case also 
reviewed the provisions of the VCAA.  

The VCAA requires that VA take certain actions to assist the 
claimant in obtaining that evidence after providing the 
notice required by section 5103 concerning the evidence that 
is needed to substantiate the claim.  With respect to the 
claim on appeal, VA has fulfilled its duty to assist the 
veteran with the development of evidence.  In this regard, in 
January 2004, the Board remanded the veteran's claim to the 
RO for additional development, to include, but not limited 
to, a VA psychiatric examination.  The veteran, however, did 
not report for this examination and, after being notified in 
a letter from the VA Medical Center in January 2005 and the 
RO in a July 2005 the Supplemental Statement of the Case, he 
did not follow up or request an additional examination.  In 
the absence of additional medical records and in the absence 
of the results of the VA examination, VA must adjudicate the 
case based on the evidence in the record.  See 38 C.F.R. § 
3.655(b).  The Board points out that although VA has a duty 
to assist the veteran in the development of his claim, that 
duty is not "a one-way street." If a claimant wishes help, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  In any event, numerous VA and private treatment 
reports are of record.  In addition, in April 2003, the 
veteran testified before the undersigned Veterans Law Judge 
concerning his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument. Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 
5103A..

II  Relevant Laws and Regulations

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2005).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.  Because the veteran has appealed from an 
initial award, consideration must be given to whether a 
higher initial disability evaluation is warranted for any 
period of time since the award of service connection, July 
19, 2002.

In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms.  See 38 C.F.R. § 4.126 (2005).  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
experiencing.  See id.

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling, from July 19, 2002 under 38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2005).  Under these criteria, a 30 
percent rating is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

III.  Analysis

The veteran contends, in essence, that his service-connected 
PTSD is more severely disabling than that reflected by the 
currently assigned 30 percent evaluation.  In this regard, he 
maintains that he has sleep disturbance due to nightmares 
(i.e., sleeps only two hours night) and is easily startled by 
loud noises (i.e., he hides and dives under objects) 
(Transcript (T.) at pages (pgs.) 5, 6).  

The record is silent for complaint, treatment findings or 
diagnosis of PTSD or any other psychiatric condition prior to 
his initial claim, received at the RO on July 19, 2002.  

VA outpatient and examination reports, dated from October 
2002 to December 2003, are of record.  An October 2002 VA 
fee-basis examination report reflects that the veteran 
indicated that he had had ongoing problems with anxiety, 
depression, anhedonia, anergy, poor concentration, and 
feelings of hopelessness and helplessness.  He stated, "I'm 
thinking I'm going nuts...I can't remember what I am doing."  
The veteran was accompanied to the examination by a long-time 
friend, who stated that the veteran "flies off the handle 
easily," which had resulted in the appellant having multiple 
jobs.  A mental status evaluation of the veteran revealed a 
coherent thought process.  The veteran was tense but 
cooperative.  He scored a 26 out of 30 on mini-mental state 
examination.  In this regard, he forgot one of three items 
after a few minutes, and he missed three items spelling the 
word "WORLD" backwards.  The veteran reported an 
intermittent employment history as a result of having 
arguments with his supervisors and leaving jobs.  He reported 
that he had last worked in 1961, when he retired on social 
security.  The veteran indicated that he had been married to 
his spouse for over fifty years and had a good relationship 
with his daughter (another daughter had died).  An Axis I 
diagnosis of PTSD was recorded.  The veteran was assigned a 
Global Assessment Functioning of Score (GAF) of 60.   

In this regard, in January 2004, the Board remanded the 
veteran's claim to the RO for additional development, to 
include, but not limited to, a VA psychiatric examination.  
The veteran, however, did not report for this examination 
and, after being notified in a letter from the VA Medical 
Center in January 2005 and the RO in a July 2005 the 
Supplemental Statement of the Case, he did not follow up or 
request an additional examination.  In the absence of 
additional medical records and in the absence of the results 
of the VA examination, VA must adjudicate the case based on 
the evidence in the record.  See 38 C.F.R. § 3.655(b).  

In a facsimile to the Board, dated in February 2004, the 
Social Security Administration indicated that the veteran's 
file had been destroyed.  

The Board finds, for reasons discussed below, that the 
veteran is not entitled to an initial evaluation greater than 
30 percent for his PTSD.  The clinical evidence of record 
clearly demonstrates that the veteran has symptoms of sleep 
impairment, anxiety, flashbacks, nightmares, and depression 
that can be related to his PTSD.  While there is evidence 
that the veteran may have some of the symptomatology needed 
for an increased evaluation of 50 percent under the new 
criteria, such as disturbances in mood and impairment of 
short-term memory, private and VA clinical evidence of record 
does not reflect that the veteran demonstrates a flattened 
affect, panic attacks more than once a week, impaired 
abstract thinking or circumstantial, circumlocutory, or 
stereotyped speech, or near-continuous depression affecting 
the ability to function independently.  Furthermore, while 
the veteran has been found to have had some impairment with 
his work relationships, the fact remains that he has 
maintained a good relationship with his wife and daughter.  
These facts strongly suggest that he experienced no more than 
occasional decrease in social and work efficiency during this 
period.  Consequently, the Board finds that an initial 
evaluation in excess of 30 percent is not warranted for the 
service-connected PTSD.  The GAF score of 60 assigned by VA 
in October 2002, supports this conclusion.  The Board notes 
that GAF scores ranging from 51 to 60 are defined as 
indicating moderate (italics added) symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  That score reflects "moderate" impairment in 
social and occupational functioning, which is not 
commensurate with a higher degree of social and industrial 
impairment as required for the assignment of a 50 percent or 
higher disability evaluation.  Consequently, the Board finds 
that no more than a 30 percent rating is warranted for PTSD 
from July 19, 2002.

In summary, based on the evidence of record, the Board finds 
that the preponderance of evidence is against an initial 
evaluation in excess of 30 percent for PTSD.  The Board 
concludes that there was no period since the award of service 
connection that a rating greater than 30 percent for service-
connected PTSD was warranted.  Fenderson, supra.

Although the veteran has expressed his belief that his 
service-connected PTSD warrants a higher evaluation --
suggesting a claim for an extraschedular evaluation, there is 
no indication that problems he experienced presented such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant consideration of the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2005).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that the 
disability resulted in frequent periods of hospitalization or 
in marked interference with employment.  38 C.F.R. § 3.321.  
It bears emphasis that the schedular rating criteria are 
designed to take problems such as experienced by the veteran 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2005).  
It is undisputed that during the period in question, the 
veteran was employed.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of the issue of whether an evaluation higher than 30 
percent is warranted for PTSD, to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

An evaluation higher than 30 percent from for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


